DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 09/18/2020.
Claims 1-19 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2020, 02/08/2021, and 04/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, and 13 recite the limitation "the filtered radar data” without prior mention of radar data. It is unclear whether the received signals are ‘the filtered radar data’ following their filtering described in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 1-6, 8-12, and 14-19 are rejected for their dependencies on claims 1, 7, and 13.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith (US 20080088508 A1), hereinafter Smith.

Regarding claim 1, Smith discloses a method, comprising: receiving signals directly or indirectly from a transmitter (See at least [0057] “The present invention includes a system for tracking an object by receiving a reference transmission from a controlled or uncontrolled transmitter, and a scattered transmission that originated from a controlled or uncontrolled transmitter”), wherein the received signals comprise a target signal, a clutter signal and a reference signal (See at least Fig. 1, [0057] “receiving a reference transmission from a controlled or uncontrolled transmitter, and a scattered transmission that originated from a controlled or uncontrolled transmitter and scattered by the object”); filtering the clutter signal from the received signals (See at least Fig. 4, 1010, 1030, [0080] “Signal conditioners 1010 and 1030 perform some transmitter-specific conditioning of the signal before cross-correlation processing. Conditioning includes analogue band-pass filtering of the signal, equalization to improve the quality of the reference signal, and removal of unwanted structures in digital signals to improve the radar ambiguity function.”); processing the filtered radar data to obtain range and Doppler data (See at least [0082] “The line-tracking function 1070 tracks target returns from individual targets, over time, in the range-Doppler space produced by the cross-correlation processing.”); detecting and tracking a target from the range and Doppler data (See at least [0083] “When multiple transmitters are used from the database, a target may be detected by each transmitter and the returns from the target will appear at a different bi-static range and Doppler shift from each transmitter and so it is necessary to associate the returns from each of the transmitters.”); and classifying the target (See at least Fig. 4, 2000, 2010, [0084] “Target classification 2010 is performed through comparing the extracted features, e.g., rotorcraft information, to a database of information 2000”).

Regarding claim 2, Smith, as shown above, discloses all of the limitations of claim 1. Smith additionally discloses receiving the signals directly or indirectly from the transmitter comprises receiving the signals directly or indirectly from a transmitter transmitting a signal greater than 3GHz (See at least [0019] “The system is a PCL sensor that can exploit GSM signals, currently in the 900 MHz band, but may also be able to use the 900 MHz and 1800 MHz bands simultaneously in the future.” Smith discloses operation at a frequency with an anticipated upgrade to a higher frequency. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 (I) for more details.).

Regarding claim 3, Smith, as shown above, discloses all of the limitations of claim 1. Smith additionally discloses classifying the target comprises classifying the target as an unmanned aerial vehicle (See at least Fig. 4, 2000, 2010, [0084] “Target classification 2010 is performed through comparing the extracted features, e.g., rotorcraft information, to a database of information 2000” [0073] “In another embodiment of the present invention, a look up table or database of PET and or PCL features is used for vehicles, vessels, and aircraft, including UAVs, UCAVs, MAVs and other objects”, claim 15).

Regarding claim 5, Smith, as shown above, discloses all of the limitations of claim 1. Smith additionally discloses the clutter signal is reflected from at least one of a building, a tower or a structure located in an urban environment (See at least Fig. 1 [0080] “Conditioning includes analogue band-pass filtering of the signal, equalization to improve the quality of the reference signal, and removal of unwanted structures in digital signals to improve the radar ambiguity function.”).

Regarding claim 6, Smith, as shown above, discloses all of the limitations of claim 1. Smith additionally discloses receiving the signals directly or indirectly from the transmitter comprises receiving the signals directly or indirectly from the transmitter using at least two receivers at two separate locations (See at least Fig. 4, 1000, 1015, [0079] “Referring to FIG. 4, reference signal antenna 1000 passes the various reference signals to the signal conditioner 1010. The beam forming antenna 1015 passes the reflected signals through beam former 1010 to the signal conditioner 1030. Like most passive radar systems that use simple antenna arrays with several antenna elements and element-level digitization”).

Regarding claims 7 and 13, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claims 7 and 13 are rejected in the same or substantially the same manner as claim 1, shown above.

Regarding claim 14, Smith, as shown above, discloses all of the limitations of claim 7. Smith additionally discloses the circuitry comprises at least one of a processor, a memory, programmable logic or a logic gate (See at least Fig. 3, [0024] “One of the PCL systems developed by ERA Systems Corporation, assignee of the present application, (www.rannoch.com) uses an eight-element circular antenna array, as shown in FIG. 2. The system uses an analog VF block (receiver and beam forming network circuits) with high dynamic range and linearity. The digitizer block uses 24-bit high quality A/D converters (up to 100 kHz BW). The DSP engine block uses a parallel multiprocessor cluster as shown in FIG. 3”)

Regarding claims 8 and 15, applicant recites limitations of the same or substantially the same scope as claim 2.  Accordingly, claims 8 and 15 are rejected in the same or substantially the same manner as claim 2, shown above.

Regarding claims 9 and 16, applicant recites limitations of the same or substantially the same scope as claim 3.  Accordingly, claims 9 and 16 are rejected in the same or substantially the same manner as claim 3, shown above.

Regarding claims 11 and 18, applicant recites limitations of the same or substantially the same scope as claim 5.  Accordingly, claims 11 and 18 are rejected in the same or substantially the same manner as claim 5, shown above.

Regarding claims 12 and 19, applicant recites limitations of the same or substantially the same scope as claim 6.  Accordingly, claims 12 and 19 are rejected in the same or substantially the same manner as claim 6, shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Clemente (WO 2019073230 A1), hereinafter Clemente.

Regarding claim 4, Smith, as shown above, discloses all the limitations of claim 1. Smith does not explicitly disclose detecting and tracking the target from the range and Doppler data comprises detecting rotating blades of an unmanned aerial vehicle. However, Clemente, in the same or in a similar field of endeavor, discloses detecting and tracking the target from the range and Doppler data comprises detecting rotating blades of an unmanned aerial vehicle (See at least Pg. 13 Lines 13-18 “The processing unit may be adapted to process the received signal to distinguish an aerial object from a target of similar dimension and/or shape by identifying modulations or periodicities induced in the received signal by the aerial object. Such modulations or periodic or cyclical waveforms in the signal may be induced by mechanical vibrations or rotations of the aerial object, or any part of the aerial object”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the signal receiving and filtering system disclosed by Smith with the rotating blade detection system disclosed by Clemente. One would have been motivated to do so in order to improve the false alarm rate (See at least Pg. 8 Lines 1-9 “The benefits of such a characterisation based on mechanical and physical characteristics of the aerial object facilitate the use of a relatively high probability of false alarm at a detection stage, thus increasing the detection probability and the minimum detectable range. As such, at a classification stage false alarms can be removed obtaining also an improved false alarm rate”).

Regarding claims 10 and 17, applicant recites limitations of the same or substantially the same scope as claim 4.  Accordingly, claims 10 and 17 are rejected in the same or substantially the same manner as claim 4, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648